EXHIBIT March 7, 2008 NORTHERN STATES FINANCIAL 2007 EARNINGS INCREASE 42 PERCENT Growth in Net Interest Income and Loans DividendsIncreased WAUKEGAN, IL, March 7, 2008 – Northern States Financial Corporation (Nasdaq: NSFC), holding company for NorStates Bank, today reported earnings for 2007 of $4,388,000, or $1.05 per share, compared with $3,092,000, or $.72 per share for 2006, an increase of 41.9 percent.On a per share basis, 2007’s earnings increased 45.8 percent over 2006.The increase in earnings was attributable to the Company’s improved net interest income that was $2.4 million greater in 2007 than in 2006.Loan growth and higher yields earned on the Company’s investment securities contributed to the increase to net interest income.The growth in net income was also enhanced by a decrease in noninterest expense of $473,000 in 2007. As previously reported, during 2007 the Company concentrated on increasing profitability by restructuring its balance sheet and by focusing on increasing net interest income while containing costs.Loans, the highest earning asset of the Company, increased $62.0 million at year-end 2007 to $435.7 million as compared with $373.7 million at year-end 2006.Average yields earned on taxable investment securities in 2007 increased 104 basis points to 4.43 percent compared with 3.39 percent in 2006.The Company’s investment securities portfolio was $153.3 million at December 31, 2007, decreasing $125.8 million from year-end 2006.Efforts made to contain costs included lowering deposit rates, which contributed to an expected decline in combined deposits and borrowings totaling $73.1 million during 2007.Noninterest expense decreased $473,000 during 2007 as the Company reduced staff.The net effect of the restructuring was that, although the Company’s assets declined $71.9 million or 10 percent in 2007, profitability increased by $1.3 million or 42 percent. For the three months ended December 31, 2007, net income was $1,231,000, or $.29 per share, compared with $916,000, or $.22 per share for the fourth quarter of 2006, an increase of 34 percent or $315,000, equal to $.07 per share. NSFC Press Release March 7, 2008 During the fourth quarter 2007, the Company expensed $539,000 as a provision for loan losses due to an increase of $3.8 million to nonperforming loans at December 31, 2007 to $12.0 million as compared with $8.2 million at year-end 2006, a 46 percent increase.The growth in nonperforming loans in 2007 resulted from $3.5 million in construction loans becoming impaired as borrowers experienced difficulties selling the completed properties. On December 3, 2007, the Company paid an increased cash dividend of $.37 per share to stockholders as compared with $.35 per share on December 1, 2006.Total cash dividends for 2007 were $.72 per share as compared with dividends of $.65 per share in 2006.Based on the closing price of the Company’s stock on December 31, 2007 of $22.00 per share, this represents a dividend yield of approximately 3.3 percent. Northern States Financial Corporation is the holding company for NorStates Bank, a full-service commercial bank with eight branches in Lake County, Illinois.NorStates Bank is the successor to financial institutions dating to 1919.NorStates Bank serves the populations of northeastern Illinois and southeastern Wisconsin. Forward-Looking Information Statements contained in this news release that are not historical facts may constitute forward-looking statements (within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended), which involve significant risks and uncertainties.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and is including this statement for purposes of invoking these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations of the
